Citation Nr: 0839256	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-15 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chronic cervical spine strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
status post low back strain.

3.  Entitlement to an evaluation in excess of 10 percent for 
chronic right shoulder strain. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The veteran had an unverified period of active military 
service from May 1966 to May 1968.  He has also served in 
Connecticut Army National Guard from July 1981 to January 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision rendered by the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to a rating in excess of 10 percent for status post low back 
strain and entitlement to a rating in excess of 10 percent 
for chronic right shoulder strain.  The RO also increased the 
veteran's evaluation for chronic cervical spine strain to a 
20 percent rating, effective June 21, 2006.  

A review of the record reveals that communications from two 
United States Senators were associated with the claims file 
in August 2008 subsequent to the issuance of the February 
2007 statement of the case (SOC).  The Board finds, however, 
that these documents are either cumulative of the existing 
record or are not pertinent to the issues on appeal.  
Therefore, an additional remand for agency of original 
jurisdiction consideration is not required.   See 38 C.F.R. § 
20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected chronic cervical spine strain is 
manifested by pain, limitation of motion, and mild palpable 
tenderness, without evidence of favorable ankylosis of the 
entire cervical spine or any objective neurological findings. 

3.  Competent medical evidence demonstrates that the 
veteran's service-connected status post low back strain is 
manifested by pain, limitation of motion, and mild 
paravertebral muscle tenderness, without evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, a combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
any objective neurological findings.

4.  Competent medical evidence demonstrates that the 
veteran's service-connected chronic right shoulder strain is 
manifested by pain and limitation of motion, without evidence 
of major arm motion limited at shoulder level (to include as 
a result of pain or dysfunction), dislocation, nonunion, or 
malunion of the scapulohumeral joint or the clavicle, any 
muscle injury, or chronic neurological findings.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
chronic cervical spine strain have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2008).

2.  The criteria for a rating in excess of 10 percent for 
status post low back strain have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for chronic right shoulder strain have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran filed his increased rating claims 
in June 2006.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in July 2006.  
This letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claims were reviewed and a SOC was issued in 
February 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in July 2006.

For the veteran's increased-compensation claims, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the July 2006 letter informed the veteran of 
the necessity of providing evidence demonstrating a worsening 
or increase in severity of his cervical spine, lumbar spine, 
and right shoulder conditions.  However, the Board notes that 
this letter did not provide the exact rating criteria 
necessary for entitlement to higher disability ratings for 
the claimed disabilities and did not notify the claimant that 
he could provide medical or lay evidence demonstrating the 
effect that worsening or increase in severity of the 
disabilities has had on his employment and daily life.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  In order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the veteran demonstrated that there 
was actual knowledge of what was needed to establish his 
increased rating claims.  In multiple written statements of 
record as well as the August 2006 VA examination report of 
record, the veteran has specifically discussed the daily 
physical restrictions and employment limitations resulting 
from his service-connected cervical spine, lumbar spine, and 
right shoulder conditions.  The veteran was also informed of 
the exact rating criteria needed for increased evaluations 
for his cervical spine, lumbar spine, and right shoulder 
conditions in the statement of the case issued in connection 
with the current appeal in February 2007.  Consequently, 
actual knowledge is established by statements or actions by 
the claimant that demonstrates an awareness of what was 
necessary to substantiate his claims.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In sum, the veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
veteran, and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and all relevant VA treatment 
records pertaining to his claims have been obtained and 
associated with his claims file.  The veteran has also been 
provided with a VA medical examination to assess the current 
state of his service-connected cervical spine, lumbar spine, 
and right shoulder conditions.  Furthermore, the veteran has 
not identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The veteran is currently assigned a 20 percent rating for his 
service-connected chronic cervical spine strain and a 10 
percent rating for his service-connected status post low back 
strain, both pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2008).  The veteran contends that increased evaluations 
should be assigned for his service-connected cervical spine 
and lumbar spine disabilities.

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate DC. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
See 38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
(Effective September 26, 2003)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).

In this case, the veteran is currently assigned a 10 percent 
rating for his service-connected chronic right shoulder 
strain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2008).  The veteran contends that an increased evaluation 
should be assigned for his service-connected right shoulder 
disability.

The veteran's right upper extremity disability is evaluated 
under the criteria for a dominant extremity, because, as 
noted in the evidence discussed below, he is right-handed.  
See 38 C.F.R. § 4.69 (2008).

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2008).

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2008).

520
3
Clavicle or scapula, impairment of:
Majo
r
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.

See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2008).

          

See 38 C.F.R. § 4.71, Plate I (2008).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (2008) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2008) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Factual Background

A review of the record reflects that the last VA medical 
record associated with the claims folder prior to the 
veteran's June 2006 request for an increased rating, was a 
report of a VA medical examination dated in January 1998.  At 
that time, evaluation of the spine revealed no acute muscle 
spasm or asymmetry.  Cervical spine range of motion 
demonstrated right-sided rotation to be slightly decreased at 
45 degrees compared to 80 degrees (normal) on the left side.  
Flexion was normal (the veteran could place his chin on his 
chest), but extension of the cervical spine was mildly 
decreased, to 40 degrees.  There was no weakness of the 
musculature demonstrated.  Regarding the lumbar spine, 
forward flexion was to 45 degrees with aching on 
hyperextension of 110 degrees.  There was normal lateral 
rotation of 45 degrees, bilaterally, and normal bending of 45 
degrees bilaterally without pain.  Concerning the right 
shoulder, there was mild aching with extremes of internal and 
external rotation, but range of motion was normal.  Abduction 
was to 180 degrees, forward flexion was to about 150 degrees, 
and posterior extension was to 60 degrees - all within the 
normal range.

In an August 2006 VA joints examination report, the examiner 
indicated that the veteran's claims file was available and 
reviewed.  It was noted that the veteran was right handed and 
did not use any assistive devices.  The veteran complained of 
constant, dull pain in his right shoulder that becomes sharp 
mainly with abduction as well as having almost daily flare-
ups.  The veteran further indicated his activities of daily 
living, including showering and putting on clothing, are 
affected by his service-connected right shoulder disability.  
He reported that there is also a mild effect on his 
occupation as a newspaper carrier.  

The veteran complained of constant, dull pain in his right 
posterior neck that occasionally radiates but denied any 
bilateral upper extremity weakness and did not report any 
significant flare-ups.  The veteran also reported that his 
service-connected cervical spine disability had mild effects 
on his activities of daily living and on his occupation. 

The veteran indicated that he suffers from daily, dull, and 
constant pain across his lower back with pain that 
occasionally shoots down his right leg.  He denied any loss 
of bowel or bladder function as well as having any recent 
physical therapy.  He reported having severe flare-ups two to 
three times a week.  The veteran detailed that his service-
connected lumbar spine disability has some effect on his 
occupation as a newspaper carrier, as he does have to lift 
about 15 to 20 pounds for his job.  He reported that he has 
missed a few days of work over the past couple of years. 

The following physical examination findings were noted in the 
August 2006 VA examination report.  Range of motion findings 
of the cervical spine were listed as forward flexion to 45 
degrees; extension to 25 degrees; right lateral flexion to 15 
degrees; left lateral flexion to 20 degrees; right rotation 
to 45 degrees; and left rotation to 45 degrees.  The examiner 
indicated that there was evidence of pain with extension, 
right and left lateral flexion, and right and left rotation.  
Visual inspection of the neck revealed mild palpable 
tenderness of the right posterior neck with no evidence of 
any swelling or spasticity.  The examiner diagnosed chronic 
cervical spine strain.  It was further noted that there was 
evidence of some painful motion of the cervical spine.  The 
examiner indicated that flare-ups occur mainly with 
repetitive use and estimated that the veteran would lose 
about 5-10 degrees of extension and approximately 10 degrees 
of right and left lateral motion. 

Range of motion findings of the lumbar spine were listed as 
forward flexion to 75 degrees; extension to 15 degrees; right 
lateral flexion to 25 degrees; left lateral flexion to 25 
degrees; right rotation to 25 degrees; and left rotation to 
15 degrees.  Circumferential measurements of the thighs and 
calves were equal bilaterally.  Knee and ankle reflexes were 
noted to be +2 bilaterally.  Additional physical findings 
were listed as normal gait and posture, mild paravertebral 
muscle tenderness of the lower lumbar spine, no evidence of 
any spasticity, negative straight leg raising, and no 
evidence of any neurological abnormalities.  The examiner 
diagnosed chronic low back strain.  It was further noted that 
there was evidence of painful motion of the lumbar spine.  
The examiner indicated that flare-ups occur mainly with 
repetitive use and estimated that the veteran would lose 
about 10 degrees of flexion. 

Right shoulder active range of motion was listed as flexion 
to 180 degrees; abduction to 120 degrees; internal rotation 
to 80 degrees; and external rotation to 90 degrees.  The 
examiner indicated that there was evidence of pain with 
abduction, internal rotation, and external rotation.  Biceps 
reflex was 2+ bilaterally with no evidence of any atrophy of 
the arm or forearm muscles.  There was also no palpable 
tenderness, swelling, erythema, or spasticity noted in the 
shoulder.  The examiner diagnosed chronic right shoulder 
strain.  It was further noted that there was evidence of 
painful motion of the right shoulder.  The examiner indicated 
that flare-ups occur mainly with repetitive use and estimated 
that the veteran would lose approximately 10-20 degrees 
abduction and approximately 10 degrees of flexion.

In additional VA treatment notes dated in August 2006, the 
examiner listed assessments of some evidence of Parkinsonism 
and degenerative joint disease.  Musculoskeletal findings 
were noted as good strengths to confrontation.  The veteran 
was also noted to have a faint tremor with intact cranial 
nerves.  A November 2006 VA treatment note reflected 
complaints of back and right shoulder pain.  It was noted 
that the veteran's shoulder range of motion was full and that 
he was able to maintain 90 degree abduction to confrontation.  
The examiner listed an assessment of spinal degenerative 
joint disease with no recent change.   

Analysis

Chronic Cervical Spine Strain

Based on the evidence of record, criteria for a rating in 
excess of 20 percent for chronic cervical spine strain have 
not been met.  The General Rating Formula essentially removes 
the subjectivity in determining the severity of any loss of 
motion, and under the revised criteria, these findings 
continue to support no more than a 20 percent evaluation for 
orthopedic symptoms, as there is no evidence that the veteran 
has favorable ankylosis of the entire cervical spine, which 
would then allow for a higher rating.  The Board also finds 
that while evidence of record noted subjective complaints of 
pain radiating to the veteran's bilateral upper extremities, 
there are no objective compensable neurologic manifestations 
associated with his service-connected cervical spine 
disability documented in the competent medical evidence of 
record during this time period.  Therefore, a rating in 
excess of 20 percent is not warranted under the current 
rating criteria in effect since September 26, 2003 for the 
veteran's service-connected chronic cervical spine strain.  

Status Post Low Back Strain

Based on the evidence of record, criteria for a rating in 
excess of 10 percent for status post low back strain have not 
been met.  As noted above, the General Rating Formula 
essentially removes the subjectivity in determining the 
severity of any loss of motion, and under the revised 
criteria, these findings continue to support no more than a 
10 percent evaluation for orthopedic symptoms, as there is no 
evidence that the veteran has forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, either of 
which would allow for a higher rating.  The Board also finds 
that while evidence of record noted subjective complaints of 
pain radiating to the veteran's right leg, there are no 
objective compensable neurologic manifestations associated 
with the veteran's service-connected lumbar spine disability 
documented in the competent medical evidence of record during 
this time period.  Therefore, a rating in excess of 10 
percent is not warranted under the current rating criteria in 
effect since September 26, 2003 for the veteran's service-
connected status post low back strain.  

While the veteran complained of radiating pain to his right 
leg in the evidence of record, neurological abnormalities 
were not indicated in the August 2006 VA examination report.  
Consequently, the provisions for evaluating intervertebral 
disc syndrome are not for application for the veteran's 
service-connected status post low back strain.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).

Chronic Right Shoulder Strain

Based on the evidence of record, criteria for a rating in 
excess of 10 percent for chronic right shoulder strain have 
not been met.  The Board finds the veteran's service-
connected right upper extremity disability is presently 
manifested by pain, right shoulder strain, and limitation of 
motion, without evidence of major arm motion limited at 
shoulder level, to include as a result of pain or 
dysfunction.  In the August 2006 VA examination report, the 
veteran's right arm motion was not shown to be limited to a 
compensable level, including as a result of pain and 
dysfunction.  There is also no evidence of dislocation, 
nonunion, or malunion of the scapulohumeral joint or the 
clavicle as well as any muscle injury, chronic neurological 
findings, or bony pathology to warrant the assignment of a 
higher or separate rating under alternative rating criteria.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

All Claims

The Board acknowledges the veteran and his representative's 
contentions that his service-connected cervical spine, lumbar 
spine, and right shoulder disabilities are more severely 
disabling during this time period.  However, the veteran is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  Even considering the findings 
of pain on motion and estimated loss of cervical spine, 
lumbar spine, and right shoulder range of motion during 
flare-ups with repetitive use as noted in the August 2006 VA 
examination report, the evidence simply does not support 
assignment of any higher rating under rating criteria for the 
veteran's service-connected musculoskeletal disabilities.  
There is also no indication that the veteran's subjective 
complaints or any objective medical findings of pain on 
motion, weakness, fatigability, incoordination, or lack of 
endurance caused functional loss greater than that 
contemplated by the assigned 20 percent rating for chronic 
cervical spine strain, the assigned 10 percent rating for low 
back strain, and the assigned 10 percent rating for chronic 
right shoulder strain.  See 38 C.F.R. §§ 4.40, 4.45 (2008); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on the foregoing reasons, the veteran's claims for 
entitlement to a rating in excess of 20 percent for chronic 
cervical spine strain, entitlement to a rating in excess of 
10 percent for status post low back strain, and entitlement 
to a rating in excess of 10 percent for chronic right 
shoulder strain must be denied.  The Board has considered 
staged ratings under Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  The 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders that would take the 
veteran's case outside the norm so as to warrant any 
extraschedular rating.  The Board notes that the assignment 
of the 20 percent rating for the veteran's cervical spine 
disability and the 10 percent ratings for his service-
connected low back and right shoulder disabilities represents 
a mild degree, but less than marked, interference with 
employment due to these disabilities alone that is consistent 
with the evidence of record.  Consequently, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER


Entitlement to an evaluation in excess of 20 percent for 
chronic cervical spine strain is denied.

Entitlement to an evaluation in excess of 10 percent for 
status post low back strain is denied.

Entitlement to an evaluation in excess of 10 percent for 
chronic right shoulder strain is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


